DISSENTING OPINION
Bland, Judge:
The collector classified the goods as “milled rice.” The importer protested the classification and has not shown that it *490is not “milled rice,” but on the contrary concedes that it is “milled rice” and takes the position that since “milled rice” contains “broken rice” and “broken rice” is specially provided for, that the “broken rice” must be segregated from the importation for dutiable purposes. Notwithstanding the finding of the collector that this was “milled rice,” the burden is thrown upon the Government to prove that it is the kind of “milled rice” referred to in the paragraph.
If the testimony in the case is to be regarded as not establishing a commercial meaning different from the common meaning of the words “milled” and “broken,” it is, in my judgment, sufficient to justify our conclusion that "milled rice,” as commonly understood, always contains some broken grains and ofttimes a very large quantity of same,’ and that “milled rice,” commonly, is not a mixture of “milled rice” and “broken rice.”
It is plain to me in view of the legislative history and the context of the paragraph that Congress knew that “milled rice” contained broken grains and that it never intended that a high-class rice like that at bar should be segregated and a portion of it called “broken rice,” which is an entirely different commodity from “milled rice” and is used for different purposes. The action of the collector should have been affirmed.